   1    SELWYN D. WHITEHEAD, ESQ. (CSB No. 236391)
        LAW OFFICES OF SELWYN D. WHITEHEAD
   2    4650 Scotia Avenue
        Oakland, CA 94605
   3    Tel: (510) 632-7444
        Fax: (510) 856-5180
   4    Email: selwynwhitehead@yahoo.com

   5    JULYN M. PARK (CSB No. 213429)
        DEIRDRE M. DIGRANDE (CSB No. 199766)
   6    LOCKHART PARK, LLP
        5201 Great America Parkway, Suite 320
   7    Santa Clara, CA 95054
        Tel: (408) 416-2929
   8    Fax: (855) 368-1020
        Email: jpark@lockhartpark.com
   9            ddigrande@lockhartpark.com

 10     Attorneys for Creditors
        JEFF HANNA and AMALIA HANNA
 11

 12                                UNITED STATES BANKRUPTCY COURT

 13                                NORTHERN DISTRICT OF CALIFORNIA

 14                                             SAN JOSE DIVISION

 15

 16     In re:                                                Case No. 20-50469-SLJ

 17     MORDECHAI KOKA,                                       Chapter 11

 18                 Debtor-in-Possession.                     NOTICE OF HEARING ON THE
                                                              DISCLOSURE STATEMENT ASPECTS OF
 19                                                           PLAN PROPONENTS JEFF AND AMALIA
                                                              HANNAS’ PROPOSED COMBINED PLAN
 20                                                           OF REORGANIZATION AND
                                                              TENTATIVELY APPROVED
 21                                                           DISCLOSURE STATEMENT (AUGUST 10,
                                                              2021)
 22
                                                              [11 U.S.C. §§ 1122, 1123, 1125, 1129; Fed. R.
 23                                                           Bankr. P. 2002, 3017; and B.L.R. 3017-1]

 24                                                           HEARING:
                                                              Date: September 2, 2021
 25                                                           Time: 1:30 p.m.
                                                              Location: Telephonic/Videoconference
 26                                                           Judge: Hon. Stephen L. Johnson

 27

 28
                                                           -1-
        Notice of Hearing on Disclosure Statement Aspects of the Hannas’ Proposed Combined Plan of Reorganization
Case: 20-50469 Doc# 219 Filed: 08/17/21           Case No.Entered:   08/17/21 09:58:48 Page 1 of 3
                                                           20-50469-SLJ
   1    TO THE HONORABLE STEPHEN L. JOHNSON, THE OFFICE OF THE UNITED
        STATES TRUSTEE, THE DEBTOR, CREDITORS, AND ALL OTHER INTERESTED
   2    PARTIES AND THEIR COUNSEL OF RECORD:

   3            PLEASE TAKE NOTICE that on September 2, 2021 at the hour of 1:30 p.m. or as soon

   4    thereafter as counsel may be heard, JEFF HANNA and AMALIA HANNA (hereinafter “the

   5    Hannas”), Plan Proponents herein, by and through their counsel of record shall appear before the

   6    Honorable Stephen L. Johnson, Bankruptcy Judge, or before any other bankruptcy judge who

   7    may be sitting in his place and stead, and shall then and there present and defend the disclosure

   8    aspects of their Proposed Combined Plan of Reorganization and Tentatively Approved Disclosure

   9    Statement (August 10, 2021), which was filed as Dkt. No. 212 on August 10, 2021.

 10             PLEASE TAKE FURTHER NOTICE that copies of the Hannas’ Proposed Combined

 11     Plan of Reorganization and Tentatively Approved Disclosure Statement (August 10, 2021) were

 12     served upon all interested parties on August 11, 2021. [See Dkt. No. 215.] If you did not receive

 13     a copy or require an additional copy, it may be obtained by: contacting counsel for the Hannas

 14     listed on the caption page above; contacting the Office of the Clerk of the Bankruptcy Court for

 15     the Northern District of California, San Jose Division, located at U.S. Federal Building, 280 S.

 16     First Street, Suite 268, San Jose, California 95113-3004; or via PACER.

 17             PLEASE TAKE FURTHER NOTICE that, notwithstanding the deadline set forth in

 18     Bankruptcy Local Rule 3017-1(a), the deadline for filing objections is August 30, 2021

 19     pursuant to order of the Court dated August 16, 2021 [Dkt. No. 218].

 20             PLEASE TAKE FURTHER NOTICE that failure to file and serve a written opposition

 21     or objection by the deadline may result in entry of an order approving the disclosure aspects of the

 22     Hannas’ Proposed Combined Plan of Reorganization and Tentatively Approved Disclosure

 23     Statement (August 10, 2021) or the preclusion of oral opposition at the hearing.

 24             PLEASE TAKE FURTHER NOTICE that said hearing will be conducted remotely by

 25     telephonic or video conference. All interested parties should consult the Bankruptcy Court’s

 26     website at www.canb.uscourts.gov for information about court operations during the COVID-19

 27     pandemic and how to arrange a telephonic or video appearance. If you have any questions

 28     regarding how to appear at a court hearing, you may contact the Bankruptcy Court by calling
                                                           -2-
        Notice of Hearing on Disclosure Statement Aspects of the Hannas’ Proposed Combined Plan of Reorganization
Case: 20-50469 Doc# 219 Filed: 08/17/21           Case No.Entered:   08/17/21 09:58:48 Page 2 of 3
                                                           20-50469-SLJ
   1    (888) 821-7606 or by using the Live Chat feature on the Bankruptcy Court’s website.

   2    Dated: August 17, 2021                                 LAW OFFICES OF SELWYN D.
                                                               WHITEHEAD
   3

   4
                                                               /s/ Selwyn D. Whitehead
   5                                                               Selwyn D. Whitehead
                                                                   Attorney for Creditors
   6                                                               JEFF HANNA and AMALIA HANNA
   7    …

   8    Dated: August 17, 2021                                 LOCKHART PARK, LLP

   9

 10                                                            /s/ Deirdre M. Digrande
                                                                   Deirdre M. Digrande
 11                                                                Attorneys for Creditors
                                                                   JEFF HANNA and AMALIA HANNA
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                           -3-
        Notice of Hearing on Disclosure Statement Aspects of the Hannas’ Proposed Combined Plan of Reorganization
Case: 20-50469 Doc# 219 Filed: 08/17/21           Case No.Entered:   08/17/21 09:58:48 Page 3 of 3
                                                           20-50469-SLJ
